Case: 20-30033    Document: 00515904508         Page: 1   Date Filed: 06/17/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 17, 2021
                                 No. 20-30033                      Lyle W. Cayce
                                                                        Clerk

   Tony B. Jobe, Esquire,

                                                          Plaintiff—Appellee,

                                     versus

   National Transportation Safety Board,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:18-CV-10547


   Before Clement, Ho, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
         Aircraft disasters are investigated by a federal agency called the
   National Transportation Safety Board (NTSB). The inquiry usually includes
   representatives from the aircraft’s manufacturer or operator, who are
   uniquely positioned to shed light on what went wrong. This case, involving
   the tragic crash of a sightseeing helicopter in Hawaii, asks whether
   communications between the NTSB and such outside consultants must be
   disclosed to the public under the Freedom of Information Act (FOIA).
Case: 20-30033      Document: 00515904508          Page: 2   Date Filed: 06/17/2021




                                    No. 20-30033


          Answering that question turns on the scope of FOIA’s “Exemption
   5,” which shields privileged “intra-agency” documents from disclosure. See
   5 U.S.C. § 552(b)(5). Several circuits, including ours, read Exemption 5 to
   protect communications not only among an agency’s employees, but also
   with some non-agency experts whose input the agency has solicited. This is
   known as the “consultant corollary.” See Hoover v. U.S. Dep’t of the Interior,
   611 F.2d 1132, 1137–38 (5th Cir. 1980); Wu v. Nat’l Endowment for Humans.,
   460 F.2d 1030, 1032 (5th Cir. 1972). The district court ruled the corollary did
   not apply to documents the NTSB exchanged during its investigation with
   representatives from the helicopter’s operator and manufacturers. Relying
   on Department of the Interior v. Klamath Water Users Protection Association,
   532 U.S. 1 (2001), the court reasoned the corollary does not protect even
   privileged communications with “self-interested” consultants like those.
          The district court erred. Klamath does not stand for the broad
   principle that a consultant’s “self-interest” always excludes it from
   Exemption 5. And, properly applied, the consultant corollary squarely covers
   the NTSB’s communications with the non-agency parties here. By necessity,
   the NTSB solicits technical input from entities whose aircraft are under
   investigation. But the process only finds facts and issues safety
   recommendations; it does not assign liability or have adverse parties, and its
   conclusions are not admissible in litigation. Moreover, the agency closely
   supervises non-agency parties and controls the release of any non-public
   information. Subjecting the NTSB’s communications with consultants to
   broad public disclosure would inhibit the agency’s ability to receive candid
   technical input from those best positioned to give it.
          We therefore conclude that the outside parties solicited by the NTSB
   qualify as “consultants” under Exemption 5’s corollary. That does not end
   the case, however—deeming documents “intra-agency” is only the first step
   in a two-part assessment. See Klamath, 532 U.S. at 9 (“[T]he first condition



                                          2
Case: 20-30033      Document: 00515904508           Page: 3    Date Filed: 06/17/2021




                                     No. 20-30033


   of Exemption 5 is no less important than the second”). Exemption 5 does not
   shield all intra-agency documents from disclosure, only those which are
   “normally privileged in the civil discovery context.” N. L. R. B. v. Sears,
   Roebuck & Co., 421 U.S. 132, 149 (1975). Cf. U.S. Dep’t of Just. v. Julian, 486
   U.S. 1, 14 (1988) (Exemption 5 does not apply to documents that are
   “routinely available” in discovery). On remand, the district court will need
   to undertake the second facet of the Exemption 5 inquiry: determining
   whether the documents at issue are subject to a litigation privilege ordinarily
   available to a government agency. See, e.g., U.S. Fish & Wildlife Serv. v. Sierra
   Club, Inc., 141 S. Ct. 777, 783 (2021) (“Exemption 5 incorporates the
   privileges available to Government agencies in civil litigation, such as the
   deliberative process privilege, attorney-client privilege, and attorney work-
   product privilege.”).
          We reverse the district court’s judgment and remand for further
   proceedings consistent with this opinion.
                                          I.
                                         A.
          In 2011, a helicopter crashed while on a sightseeing tour in Hawaii,
   killing the pilot and all four passengers. The helicopter was operated by a U.S.
   company, Blue Hawaiian Helicopters. It was manufactured by a French
   company, Eurocopter, and its engine was manufactured by another French
   company, Turbomeca.
          Aircraft accidents are investigated by the NTSB, which conducts
   “fact-finding proceedings” to determine probable cause and issue safety




                                          3
Case: 20-30033        Document: 00515904508              Page: 4       Date Filed: 06/17/2021




                                         No. 20-30033


   recommendations. See 49 C.F.R. § 831.4 (2016); 49 U.S.C. § 1131(a)(1)(A). 1
   The agency does not assess “rights or liabilities,” and its final report cannot
   be admitted in a civil action. 49 C.F.R. §§ 831.4, 835.2; 49 U.S.C. § 1154(b). 2
   Investigations are supervised by an “Investigator in Charge” (“IIC”), 49
   C.F.R. § 831.8, who may designate “parties” to the investigation. Id.
   § 831.11(a)(1). A party is an entity “whose employees, functions, activities,
   or products were involved in the accident or incident and who can provide
   suitable qualified technical personnel actively to assist in the investigation.”
   Ibid. Parties are under the NTSB’s direct supervision. Id. §§ 831.8(b);
   831.11(a)(2). Non-agency parties must sign a “Statement of Party
   Representatives to NTSB Investigation,” id. § 831.11(b), which commits
   them not “to prepare for litigation or pursue other self-interests.” Parties
   may not be represented “by any person who also represents claimants or
   insurers,” or “occup[ies] a legal position,” id. § 831.11(a)(3), nor may they
   release information obtained during an investigation, subject to specific
   exceptions, id. § 831.13(b).
           As part of the helicopter crash investigation, the IIC appointed party
   representatives      from     Blue     Hawaiian       and    the     Federal     Aviation
   Administration. Under an international convention, a French agency (the
   “Bureau of Enquiry and Analysis for Civil Aviation Safety,” or “BEA”)
   served as an accredited representative. See Convention on Int’l




           1
             All citations, unless otherwise noted, are to the 2016 edition of the Code of
   Federal Regulations, which was the version in effect at the time of the accident,
   investigation, and Plaintiff’s FOIA requests.
           2
              As discussed infra, the evidentiary bar does not apply to factual reports made at
   earlier stages of the investigation or the purely factual material reproduced in the final
   report.




                                                4
Case: 20-30033         Document: 00515904508               Page: 5      Date Filed: 06/17/2021




                                          No. 20-30033


   Civil Aviation, Dec. 7, 1944, 61 Stat. 1180, 15 U.N.T.S. 295. 3 The BEA
   assigned technical advisors from Eurocopter and Turbomeca to assist. The
   advisors were allowed to inspect the crash site, take notes, discuss accident
   scenarios with other team members, and perform other investigative
   activities. Although supervised by the BEA, the advisors were subject to the
   IIC’s control. ICAO Annex 13, § 5.25.
                                                B.
           In 2014, after the NTSB finished its investigation, Tony Jobe
   submitted an information request under 49 C.F.R. § 837.1–4. 4 Jobe is a
   lawyer who represents the families of the crash victims. Although the NTSB
   denied Jobe’s request because it lacked the required affidavit, see id.
   § 837.4(b)(2), the agency converted it into a FOIA request. The NTSB then
   searched 13,000 pages for any records related to the crash and disclosed
   about 4,000 pages to Jobe. Of the 9,000 undisclosed pages, 2,349 were



           3
             Signatories to this convention, commonly called the “Chicago Convention,” see
   Wardair Canada, Inc. v. Fla. Dep’t of Revenue, 477 U.S. 1, 9 (1986), established the
   International Civil Aviation Organization (“ICAO”), which adopts uniform standards for
   international accident investigations. Convention, art. 37(k), 61 Stat. 1180; see also Earl v.
   Boeing Co., --- F.Supp.3d ---, 2021 WL 274435, at *3 (E.D. Tex. Jan. 27, 2021) (recounting
   history of the Chicago Convention). Annex 13 provides that accredited representatives
   from the countries in which the aircraft was operated, designed, and manufactured can
   participate in the investigation and designate technical advisors to assist. ICAO Annex 13,
   §§ 5.18–5.20, 5.24. The advisors are supervised by the accredited representatives, § 5.24.1,
   and any participation is subject to the IIC’s control, § 5.25. We note that at least one court
   has questioned whether annexes to the Chicago Convention have binding legal effect or
   should even be considered by federal courts. See Earl, --- F.Supp.3d ---, 2021 WL 274435,
   at *4–6. Because neither party here questions the legal import of the annexes and our
   conclusion does not depend on their validity, we need not weigh in on that debate.
           4
               Section 837 provides a process, separate from FOIA, by which parties in litigation
   not involving the NTSB may request “material”—defined to include “any type of physical
   or documentary evidence”—that is “contained in NTSB files” or has been “acquired
   by . . . the NTSB in the performance of [its] official duties.” See 49 C.F.R. §§ 837.1, 837.2.




                                                 5
Case: 20-30033        Document: 00515904508             Page: 6      Date Filed: 06/17/2021




                                         No. 20-30033


   withheld under Exemption 5, which exempts “inter-agency or intra-agency
   memorandums or letters that would not be available by law to a party other
   than an agency in litigation with the agency.” 5 U.S.C. § 552(b)(5).
           In 2016, Jobe submitted a second FOIA request for eleven specific
   categories of documents relating to the on-scene phase of the investigation.
   The NTSB determined it had already disclosed all releasable documents but
   nonetheless offered to re-review the 2,349 withheld pages. The agency
   ultimately released another 159 to Jobe.
           Seeking additional disclosures, Jobe filed suit in the Eastern District
   of Louisiana. See 5 U.S.C. § 552(a)(4)(B). In response, the NTSB produced
   a Vaughn index 5 describing 215 withheld documents responsive to the eleven
   categories in Jobe’s second FOIA request. Both parties moved for summary
   judgment.
           The district court rejected Jobe’s claims that the Vaughn index was
   incomplete and that the NTSB failed to segregate releasable from
   nonreleasable material. The court also determined that the NTSB properly
   invoked Exemption 5 as to several internal documents. (Jobe does not
   challenge those rulings on appeal.) The court, however, ruled that
   documents sent among the NTSB, Blue Hawaiian, Eurocopter, and
   Turbomeca were not “intra-agency” and so did not qualify for withholding
   under Exemption 5. Specifically, the court declined to apply the “consultant
   corollary,” which deems “intra-agency” certain communications with or
   materials produced by outside experts who aid in agency decision-making.
   See Hoover, 611 F.2d at 1137–38; Wu, 460 F.2d at 1032. The court thus


           5
            A Vaughn index describes documents identified as responsive to a FOIA request
   but not produced and explains why they have been withheld. See Cooper Cameron Corp. v.
   U.S. Dep’t of Labor, Occupational Safety & Health Admin., 280 F.3d 539, 544 n.12 (5th Cir.
   2002); see also Vaughn v. Rosen, 484 F.2d 820, 827–28 (D.C. Cir. 1973).




                                               6
Case: 20-30033      Document: 00515904508            Page: 7   Date Filed: 06/17/2021




                                      No. 20-30033


   granted Jobe partial summary judgment and ordered the NTSB to produce
   about 125 pages. The order was stayed pending the agency’s appeal.
                                          II.
          We review a summary judgment de novo. Digital Drilling Data Sys.,
   L.L.C. v. Petrolink Servs., Inc., 965 F.3d 365, 373 (5th Cir. 2020). FOIA
   exemptions are “exclusive” and “narrowly construed.” Dep’t of the Air Force
   v. Rose, 425 U.S. 352, 361 (1976) (citations omitted); see also Sharyland Water
   Supply Corp. v. Block, 755 F.2d 397, 398 (5th Cir. 1985) (Because “FOIA is
   designed to promote the disclosure of information . . . [,] exemptions from it
   are not to be read broadly.”) (citations omitted). Disclosure is strongly
   favored. U.S. Dep’t of State v. Ray, 502 U.S. 164, 173 (1991). Nonetheless,
   “FOIA expressly recognizes that important interests are served by its
   exemptions, and those exemptions are as much a part of FOIA’s purposes
   and policies as the statute’s disclosure requirement.” Food Marketing Inst. v.
   Argus Leader Media, 139 S. Ct. 2356, 2366 (2019) (cleaned up); see also FBI v.
   Abramson, 456 U.S. 615, 630–31 (1982) (“While Congress established that
   the basic policy of [FOIA] is in favor of disclosure, it recognized the
   important interests served by the exemptions.”). The government bears the
   burden to prove that documents fall within an exemption. U.S. Dep’t of Just.
   v. Tax Analysts, 492 U.S. 136, 141 n.3 (1989); Batton v. Evers, 598 F.3d 169,
   175 (5th Cir. 2010); see also 5 U.S.C. § 552(a)(4)(B) (“[T]he burden is on the
   agency to sustain its action.”).
                                         III.
          The district court concluded that neither the helicopter’s French
   manufacturers (Eurocopter and Turbomeca), nor the American company
   leasing the helicopter at the time of the crash (Blue Hawaiian), qualified as
   “consultants” under the corollary because they were “self-interested.”
   While recognizing those companies’ employees were “there to help NTSB’s




                                           7
Case: 20-30033      Document: 00515904508          Page: 8   Date Filed: 06/17/2021




                                    No. 20-30033


   investigation,” the court reasoned “they were also undoubtedly there to
   collect information to prepare for inevitable future litigation.” Their
   participation, the court noted, also conferred a “significant benefit” on the
   companies: unlike the families of the crash victims, the companies had access
   to the “investigation file” and “editorial license” over the agency’s factual
   reports and ultimate probable cause determination. The court relied on
   language from the Supreme Court’s opinion in Klamath—namely its
   observation that a consultant typically “does not represent an interest of its
   own, or the interest of any other client, when it advises the agency that hires
   it.” 532 U.S. at 11.
          On appeal, the NTSB asserts the district court erred in refusing to
   apply the corollary to communications among non-agency parties to an
   NTSB investigation. The agency argues that its investigations are
   non-adversarial fact-finding proceedings and that non-agency participants
   are overseen by the NTSB and prohibited from disclosing non-public
   information absent agency approval. The agency further argues that the
   district court read Klamath too broadly and that the “parties” here are not
   “self-interested” within the meaning of that decision.
          Whether the consultant corollary applies to non-agency participants
   in NTSB investigations is an issue of first impression in the federal circuit
   courts. Though a close question, we conclude that Blue Hawaiian,
   Eurocopter, and Turbomeca qualify as consultants. We therefore reverse the
   district court’s judgment and remand for the court to determine whether the
   withheld documents are subject to any litigation privilege.
                                        A.
          FOIA requires federal agencies to disclose documents within their
   control upon request, unless the documents fall within one of nine
   enumerated exceptions. See 5 U.S.C. § 552(b)(1)–(9). Exemption 5 protects




                                         8
Case: 20-30033         Document: 00515904508               Page: 9      Date Filed: 06/17/2021




                                          No. 20-30033


   from disclosure “inter-agency or intra-agency memorandums or letters that
   would not be available by law to a party other than an agency in litigation with
   an agency.” Id. § 552(b)(5). The exemption thus embodies “two conditions:
   [a document’s] source must be a Government agency, and it must fall within
   the ambit of a privilege against discovery under judicial standards that would
   govern litigation against the agency that holds it.” Klamath, 532 U.S. at 8. 6
           This case involves the first condition and, specifically, the scope of the
   statutory term “intra-agency.” Every circuit to address this issue, including
   ours, has concluded that intra-agency communications are not limited to
   those between or among an agency’s employees. See Hoover, 611 F.2d at 1138
   (concluding that an appraisal report, although prepared by an outside expert,
   was “an intra-agency memorandum within the meaning of Exemption 5”
   (citing Wu, 460 F.2d at 1032)). 7 Rather, “intra-agency” also embraces
   “records of communications between an agency and outside consultants . . .
   if they have been created for the purpose of aiding the agency’s deliberative
   process.” Pub. Citizen, Inc. v. Dep’t of Just., 111 F.3d 168, 170 (D.C. Cir. 1997)
   (cleaned up); see also Ryan v. Dep’t of Just., 617 F.2d 781, 789 (D.C. Cir. 1980)
   (Exemption 5 “was created to protect the deliberative process of the
   government, by ensuring that persons in an advisory role would be able to
   express their opinions freely to agency decision-makers without fear of



           6
             See also Sierra Club, 141 S. Ct. at 783 (listing various litigation privileges
   incorporated by Exemption 5); Sears, 421 U.S. at 148 (“Exemption 5 withholds from a
   member of the public documents which a private party could not discover in litigation with
   the agency.”).
           7
             See also McKinley v. Bd. of Govs. of the Fed. Rsrv. Sys., 647 F.3d 331, 336–39 (D.C.
   Cir. 2011); Hunton & Williams v. U.S. Dep’t of Just., 590 F.3d 272, 279–80 (4th Cir. 2010);
   Stewart v. U.S. Dep’t of the Interior, 554 F.3d 1236, 1244–45 (10th Cir. 2009); Tigue v. U.S.
   Dep’t of Just., 312 F.3d 70, 77–78 (2d Cir. 2002); Gov’t Land Bank v. Gen. Servs. Admin.,
   671 F.2d 663, 666 (1st Cir. 1982).




                                                 9
Case: 20-30033        Document: 00515904508              Page: 10       Date Filed: 06/17/2021




                                         No. 20-30033


   publicity.”). 8 While the Supreme Court has neither embraced nor rejected
   this consultant corollary, three Justices (Scalia, joined by White and
   O’Connor) once called it a “permissible and desirable reading of the statute”
   because it is
           much more in accord with the purpose of the provision, to
           regard as an intra-agency memorandum one that has been
           received by an agency, to assist it in the performance of its own
           functions, from a person acting in a governmentally conferred
           capacity other than on behalf of another agency—e.g., in a
           capacity as employee or consultant to the agency, or as
           employee or officer of another governmental unit (not an
           agency) that is authorized or required to provide advice to the
           agency.
   Julian, 486 U.S. at 1, 18 n.1 (Scalia, J., dissenting). 9 This explanation tracks
   our circuit’s rationale for adopting the corollary. See Wu, 460 F.2d at 1032


           8
              No circuit has rejected the consultant corollary. But see Lucaj v. Fed. Bureau of
   Investigation, 852 F.3d 541, 548 (6th Cir. 2017) (casting doubt, in dicta, on the “textual
   justification” for the corollary in case addressing a related Exemption 5 doctrine). The en
   banc Ninth Circuit recently overturned a panel opinion that had found no textual basis for
   the corollary. See Rojas v. FAA, 989 F.3d 666 (9th Cir. 2021) (en banc) (overruling Rojas v.
   FAA, 927 F.3d 1046 (9th Cir. 2019)). Various opinions debated the corollary’s textual bona
   fides. Compare Rojas, 989 F.3d at 673 (concluding “‘intra-agency’ in Exemption 5 does not
   definitively resolve the interpretive question” and therefore considering “the purposes
   served by Exemption 5”), and id. at 678–83 (Collins, J., concurring) (defending this reading
   of “intra-agency”), with id. at 685 (Wardlaw, J., concurring in part and dissenting in part)
   (“Exemption 5’s text is crystal clear: documents or communications exchange with outside
   consultants do not fall within that exemption.”), id. at 690–91 (Thomas, C.J., concurring
   in part and dissenting in part) (agreeing with Judge Wardlaw that Exemption 5 does not
   encompass a “consultant corollary”), and id. at 693 (Bumatay, J., concurring in part and
   dissenting in part) (arguing Exemption 5’s “plain text” “leave[s] no room for documents
   created by those outside of an agency’s employment”). Because our circuit precedent
   accepts the corollary, see Wu, 460 F.3d at 1032, we need not enter into this debate.
           9
           The Julian majority did not address this issue “because it concluded that the
   documents [at issue] would be routinely discoverable in civil litigation and therefore would




                                               10
Case: 20-30033         Document: 00515904508                Page: 11       Date Filed: 06/17/2021




                                            No. 20-30033


   (“The Government may have a special need for the opinions and
   recommendations of temporary consultants, and those individuals should be
   able to give their judgments freely without fear of publicity.” (quoting Soucie
   v. David, 448 F.2d 1067, 1078 n.44 (D.C. Cir. 1971))).
                                                 B.
           In finding the consultant corollary inapplicable because of the
   companies’ “self-interest,” the district court relied principally on Klamath.
   The court read that decision too broadly, however.
           Klamath involved documents exchanged between the Department of
   the Interior and Indian tribes regarding water allocation from Oregon’s
   Klamath River Basin. 532 U.S. at 5. The Department was consulting with the
   tribes during a planning project and also representing one tribe in related
   litigation. Ibid. When competing water-users FOIA’d 10 these documents, the
   Department withheld them under Exemption 5. Id. at 6. The Supreme Court
   held the exemption inapplicable, however. Id. at 14–16. While noting some
   circuits had extended the exemption to “outside consultants,” id. at 10, the
   Court observed that “in the typical cases . . . the consultant does not
   represent an interest of its own, or the interest of any other client, when it
   advises the agency that hires it.” Id. at 11. The tribes, by contrast,


   not be covered by Exemption 5 in any event.” Klamath, 532 U.S. at 10 n.2 (citing Julian,
   486 U.S. at 11–14); see also Julian, 486 U.S. at 18 n.1 (Scalia, J., dissenting) (explaining that
   the “Court does not reach the issue” of whether the communications in question qualified
   as “‘intra-agency memorandums’ within the meaning of Exemption 5”).
           10
              “To have ‘FOIA’d’ information is to have submitted a request for the
   information under the [Freedom of Information] Act.” Spenser Hsu, Uncovering Forensic
   Flaws: An Outside Perspective, 34 Ga. St. U.L. Rev. 1221, 1224 n.2 (2018); see also Brian
   G. Brooks, Adventures in Cyber-Space: Computer Technology and the Arkansas Freedom of
   Information Act, 17 U. Ark. Little Rock L.J. 417, 418 n.7 (1995) (noting FOIA “can
   also be a verb referring to the act of requesting access” and so “one may ‘FOIA’ the
   County Clerk, who will then state that he has been ‘FOIA’d.’”).




                                                  11
Case: 20-30033      Document: 00515904508             Page: 12     Date Filed: 06/17/2021




                                       No. 20-30033


   “necessarily communicate[d] with the [Department] with their own, albeit
   entirely legitimate, interests in mind.” Id. at 12. Moreover, the tribes were
   “self-advocates at the expense of others seeking benefits”—a share of the
   water—“inadequate to satisfy everyone.” Ibid. The Court found this latter
   point “dispositive”: the tribes sought “a decision by [the Department] to
   support a claim . . . necessarily adverse to the interests of competitors.” Id.
   at 14; see also, e.g., McKinley v. Bd. of Govs. of the Fed. Rsrv. Sys., 647 F.3d 331,
   337 (D.C. Cir. 2011) (identifying the tribes’ “necessarily adverse” position
   as the “dispositive point” of Klamath). Thus, the tribes were not “enough
   like the agency’s own personnel to justify calling their communications
   ‘intra-agency’” under Exemption 5. Klamath, 532 U.S. at 12.
          Klamath is distinguishable from the present case on multiple grounds.
   Principally, Blue Hawaiian, Eurocopter, and Turbomeca are not making
   “claims” that are “necessarily adverse” to those of the crash victims’
   families. Id. at 14; see also id. at 12 n.4 (“[T]he intra-agency condition
   excludes, at the least, communications to or from an interested party seeking
   a Government benefit at the expense of other applicants.”) (emphasis added).
   Rather, their employees are participating in an investigation that is a “fact-
   finding proceeding[] with no adverse parties,” one that is “not conducted for
   the purpose of determining the rights and liabilities of any person.” 49 C.F.R.
   § 831.4. Indeed, “[n]o part of a report of the [NTSB], related to an accident
   or an investigation of an accident, may be admitted into evidence or used in
   a civil action for damages resulting from a matter mentioned in the report.”
   49 U.S.C. § 1154(b); see also Curry v. Chevron, USA, 779 F.2d 272, 274 (5th
   Cir. 1985) (expert’s probable-cause testimony could not rely on NTSB report
   because “Congress has determined that these reports shall not be used as




                                            12
Case: 20-30033        Document: 00515904508               Page: 13        Date Filed: 06/17/2021




                                           No. 20-30033


   evidence at trial”). 11 The companies’ role in the agency investigation thus
   stands in sharp contrast with Klamath, where the tribes were lobbying the
   agency during a planning project to obtain their desired share of a river
   basin’s resources, in zero-sum competition with other water-users.
           Furthermore, all parties to NTSB investigations—including
   companies like Eurocopter and Turbomeca appointed pursuant to an
   international convention—are under the control of the agency-appointed
   IIC. See 49 C.F.R. §§ 831.8; 831.11(a)(2); see also ICAO Annex 13, § 5.25. For
   instance, the IIC supervises a party’s ability to disclose information obtained
   during an investigation, including within the party’s own organization. See 49
   C.F.R. § 831.13(b). 12 And a party must sign a “Statement of Party
   Representatives,” emphasizing its role is only “to facilitate the NTSB’s
   investigation and ultimate goal of advancing transportation safety, [and] not




           11
             The NTSB has clarified that it “does not object to, and there is no statutory bar
   to, admission in litigation of factual accident reports,” which the agency defines as “the
   report containing the results of the investigator’s investigation of the accident.” 49 C.F.R.
   § 835.2 (emphasis added); cf. ibid. (defining “board accident report” as the report
   “containing the [NTSB’s] determinations, including the probable cause of an accident,”
   which is expressly prohibited from being admitted as evidence). As the agency stressed at
   oral argument, “the final fact report that NTSB puts out, with all of its supporting
   documentation, photographs, data . . . becomes one hundred percent public and is
   admissible in court.” Tr. of Oral Arg. at 39:10–39:40; see also Curry, 779 F.2d at 274
   (distinguishing admissibility of “factual portions of the report” from “conclusory
   statements in the . . . reports”). This distinction (between factual material and the Board’s
   conclusions and recommendations) might affect the second part of the Exemption 5
   assessment—whether a document falls within any “privileges available to Government
   agencies in civil litigation.” Sierra Club, 141 S. Ct. at 783; see also Klamath, 532 U.S. at 8.
   Because we reverse only the district court’s conclusion regarding the first part of the
   Exemption 5 analysis, however, we do not resolve this question. The district court is free
   to consider the pertinence of this distinction, if any, on remand.
           12
             The only exception in the 2016 regulation was for information “necessary for
   purposes of preventive or remedial action.” Id. § 831.13(b).




                                                 13
Case: 20-30033        Document: 00515904508               Page: 14       Date Filed: 06/17/2021




                                          No. 20-30033


   . . . to prepare for litigation or pursue other self-interests.” Id. § 831.11(b). 13
   The IIC may suspend or revoke party status if a party fails to follow
   instructions or acts “in a manner prejudicial or disruptive to the
   investigation.” Id. § 831.11(a)(2). Contrast this degree of agency control over
   non-agency parties with the situation in Klamath, where nothing suggested
   that the Department supervised the tribes, circumscribed their role in the
   planning process, or limited their ability to use information they obtained to
   further their own claims. 14
           The district court also placed particular weight on the fact NTSB
   investigations do not usually (and did not in this case) include representatives
   of victims’ families. The court’s concern reflects commendable sympathy for
   these families, but it is ultimately misplaced. The NTSB does not invite
   victims’ representatives to participate in investigations because they are
   typically not experts who can “provide suitable qualified technical personnel
   to actively assist.” 49 C.F.R. § 831.11(a)(1); see also 82 Fed. Reg. 29,670,
   29,681 (June 29, 2017) (explaining, in response to comments advocating
   inclusion of family representatives, that “we disagree . . . that representatives
   from family-member organizations . . . should be considered technical


           13
              Reinforcing this point, the regulations specify that “party status” is reserved for
   organizations “who can provide suitable qualified technical personnel actively to assist in
   the investigation.” Id. § 831.11(a)(1). A subsequent amendment to this section has clarified
   that while the organization’s employees or products will necessarily have been “involved
   in the accident,” “[t]o the extent practicable,” the organization’s representative “may not
   be a person who had direct involvement in the accident under investigation.” 49 C.F.R.
   § 831.11(a)(1) (2017).
           14
              Cf. Klamath, 532 U.S. at 5-6 (explaining that the Indian tribes had their “own
   lawyers” who “independently submitted claims on [their] own behalf” in the pending
   water rights litigation, supplementing claims submitted by the United States); see also id. at
   13–14 (describing the “function” of the documents in question as “quite apparently to
   support the tribal claims” and further noting that the tribes were “pressing [their] own
   view of [their] own interest in [their] communications”).




                                                14
Case: 20-30033        Document: 00515904508              Page: 15       Date Filed: 06/17/2021




                                          No. 20-30033


   experts as that term is understood in our investigations”). 15 The agency’s
   focus on technical expertise is logical given its mandate: it conducts non-
   adversarial, forward-looking investigations intended to “ascertain measures
   that would best tend to prevent similar accidents or incidents in the future.”
   49 C.F.R. § 831.4. In other words, the NTSB’s responsibility is to probe the
   technical causes of aircraft accidents in order to advise regulators and
   lawmakers; it is not an adjudicatory entity designed to mete out justice. The
   exclusion of victims’ family members from investigations, then, has no
   bearing on whether outside entities with whom the agency does communicate
   are “akin to . . . agency employee[s],” Stewart, 554 F.3d at 1245, and thus fall
   within the consultant corollary.
           We therefore respectfully disagree with the district court that, under
   Klamath, Blue Hawaiian, Eurocopter, and Turbomeca’s “self-interest”
   disqualifies them as consultants for purposes of Exemption 5. To be sure,
   Klamath contains language suggesting that self-interest of some kind may
   prevent outside experts from being deemed consultants. See, e.g., Klamath,
   532 U.S. at 10–11 (while an outside consultant need not “be devoid of a
   definite point of view,” it “typical[ly] . . . does not represent an interest of its
   own, or the interest of any other client, when it advises the agency that hires
   it”). Whatever that threshold might be, however, it has not been reached



           15
               That is not to say the NTSB ignores “the needs of victims and their families for
   information following an accident.” 82 Fed. Reg. at 29,681. To the contrary, “[t]he agency
   has a division whose responsibility is to ensure victims and family members are aware of
   factual developments in investigations, the overall status of the investigation, and other
   relevant information.” Ibid; see National Transportation Safety Board, Information for
   Families, Friends and Survivors, https://www.ntsb.gov/tda/family/Pages/default.aspx
   (last visited June 16, 2021) (explaining “[t]he NTSB Transportation Disaster Assistance
   Division . . . provides information and assistance for family members and friends of accident
   victims and survivors in the immediate aftermath of an accident and in the months and
   years following”).




                                                15
Case: 20-30033         Document: 00515904508                Page: 16        Date Filed: 06/17/2021




                                            No. 20-30033


   here. This case, in contrast to Klamath, involves technical personnel who
   participated in an agency fact-finding investigation—a process that was
   designed solely to issue safety recommendations, that does not adjudicate
   liability, and that was controlled by the agency itself. Moreover, the non-
   agency participants here are the kind of experts typically accorded consultant
   status under Exemption 5: “outside consultants” positioned by their
   technical knowledge to inform an “agency’s deliberative process.” Pub.
   Citizen, 111 F.3d at 170. 16 Thus, given the overall context of the agency
   process, the companies were “enough like the [NTSB’s] own personnel to
   justify calling their communications ‘intra-agency’” under Exemption 5.
   Klamath, 532 U.S. at 12. As a result, they “should be able to give their
   judgments freely [to the agency] without fear of publicity.” Wu, 460 F.2d at
   1032 (citation omitted).
           Of course, determining whether documents are intra-agency is only
   the first step in applying Exemption 5. A document must also “fall within the
   ambit of a privilege against discovery under judicial standards that would
   govern litigation against the agency that holds it.” Klamath, 532 U.S. at 8.
   Exemption 5 incorporates the various privileges which commonly shield
   government documents (most commonly, but not always, predecisional
   and/or deliberative in character) from disclosure during litigation. See Fish &
   Wildlife Serv, 141 S. Ct. at 783; see, e.g., Jud. Watch, Inc. v. Food & Drug
   Admin., 449 F.3d 141, 151 (D.C. Cir. 2006) (examining invocation of the
   deliberative process privilege in an Exemption 5 case and explaining that the


           16
             See also, e.g., Nat’l Inst. of Mil. Just. v. U.S. Dep’t of Def., 512 F.3d 677, 679 (D.C.
   Cir. 2008) (consultant corollary shielded recommendations of “non-government lawyers”
   including “former high ranking government officials” and “academics” about the
   structure of a proposed military commission); Hoover, 611 F.2d at 1135, 1138 (corollary
   applied to appraisal by a “nongovernment appraiser with expertise in cave properties”
   obtained by federal agency considering acquisition of such a property).




                                                  16
Case: 20-30033        Document: 00515904508        Page: 17   Date Filed: 06/17/2021




                                    No. 20-30033


   privilege “protects agency documents that are both predecisional and
   deliberative”). Predecisional documents include those “‘generated before
   the adoption of an agency policy.’” Jud. Watch, 449 F.3d at 151 (quoting
   Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 866 (D.C. Cir.
   1980)). Deliberative ones “‘reflect[] the give-and-take of the consultative
   process.’” Ibid.
          The district court suggested some of the documents at issue here
   would “normally . . . be exempt from disclosure.” Others it did not address.
   Because both facets must be satisfied for the exemption to apply, the district
   court should address this issue on remand. Of course, as the Supreme Court
   very recently reiterated, the scope of Exemption 5 is not confined to the
   boundaries of the deliberative process privilege. Fish & Wildlife Serv, 141 S.
   Ct. at 783. The district court is free on remand to consider any potentially
   pertinent privilege and to assess the applicability of any such privilege under
   the relevant test or standard that normally governs its invocation. See, e.g.,
   Kent Corp. v. N.L.R.B., 530 F.2d 612, 618, 622-24 (5th Cir. 1976) (applying
   prevailing standard for attorney work product privilege and finding
   documents shielded from disclosure by Exemption 5).
                                        IV.
          In sum, the district court erred in concluding the documents at issue
   were not “intra-agency” under Exemption 5. We therefore REVERSE the
   court’s judgment and REMAND for further proceedings consistent with
   this opinion.
                                              REVERSED and REMANDED.




                                         17
Case: 20-30033     Document: 00515904508           Page: 18   Date Filed: 06/17/2021




                                    No. 20-30033


   James C. Ho, Circuit Judge, dissenting:
          This appeal concerns the proper interpretation of the Freedom of
   Information Act (“FOIA”)—specifically, the scope of Exemption 5, which
   exempts certain “inter-agency or intra-agency” communications from public
   disclosure. 5 U.S.C. § 552(b)(5).
          If the terms “inter-agency” and “intra-agency” exclude anything, I
   would think they exclude government communications with employees of
   the very entity the government is trying to regulate.
          No court has ever applied Exemption 5 to such communications. I
   have found no such case. Nor has the majority or the NTSB.
          And for good reason. A communication between the regulator and the
   regulated—between parties with conflicting public versus private interests—
   is the very opposite of an internal government communication. That makes
   it hard to square this case with the plain text of Exemption 5. I have trouble
   seeing how an exchange between a government agency and the employee of
   a company with an interest in the outcome of that agency’s actions can
   possibly constitute an “inter-agency or intra-agency” communication.
          Indeed, the Supreme Court found precisely the opposite in Dep’t of
   Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1 (2001). There the
   Court assumed, without deciding, that Exemption 5 would apply to a bona
   fide government consultant—but pointedly noted that a “consultant does
   not represent an interest of its own.” Id. at 11. “Its only obligations are to
   truth and its sense of what good judgment calls for, and in those respects the
   consultant functions just as an employee would be expected to do.” Id.
          Communications involving an interested party, by contrast, would not
   be subject to Exemption 5, according to Klamath. As the Court observed,
   “this fact alone”—that is, the fact that the purported consultant has its




                                         18
Case: 20-30033        Document: 00515904508               Page: 19       Date Filed: 06/17/2021




                                          No. 20-30033


   “own, albeit entirely legitimate, interests in mind”—“distinguishes [such]
   communications from the consultants’ examples recognized by several
   Courts of Appeals.” Id. at 12 (emphasis added). 1
           That same logic readily applies here. Eurocopter and Turbomeca are
   private companies with a clear interest in the NTSB conducting its
   investigation in a manner favorable to their private corporate interests. They
   have an interest, for example, in steering the NTSB away from making any
   statements or reaching any conclusions that might support litigants who are
   either currently adverse to the companies, or may someday be in the future—
   such as the families of the crash victims represented by Jobe, the requestor
   here.
           Tellingly, in the case cited by the NTSB as the most supportive of its
   position, the court concluded that the private party there had no interest
   separate and apart from the agency, and was therefore subject to Exemption
   5. See McKinley v. Bd. of Governors of Fed. Reserve, 647 F.3d 331, 337 (D.C.
   Cir. 2011) (quoting Klamath, 532 U.S. at 11) (“[T]he [Federal Reserve Bank
   of New York] ‘[did] not represent an interest of its own, or the interest of any
   other client, when it advise[d] the [Board]’ on the Bear Stearns loan.”). Not
   surprisingly, the majority does not rely on McKinley.




           1
             In a footnote, the Court acknowledged the existence of two circuit rulings that
   “arguably extend beyond what we have characterized as the typical examples.” Id. at 12
   n.4 (citing Pub. Citizen, Inc. v. Dep’t of Justice, 111 F.3d 168 (D.C. Cir. 1997), and Ryan v.
   Dep’t of Justice, 617 F.2d 781 (D.C. Cir. 1980). But as the Court observed, those cases
   involved communications with former Presidents and sitting U.S. Senators, respectively.
   Whatever one may think about characterizing correspondence with former executive
   branch officials, or with officials in a different branch of government, as “inter-agency”
   communications, I have no difficulty concluding that those cases present categorically
   different concerns from the private regulated parties in this case.




                                                19
Case: 20-30033     Document: 00515904508           Page: 20   Date Filed: 06/17/2021




                                    No. 20-30033


          The NTSB also points out, and the majority agrees, that it is not
   technically a regulator—it merely investigates and reports its findings to
   other agencies. But as the NTSB itself acknowledges, the whole purpose of
   its work is to help regulators like the FAA determine how best to regulate
   companies to ensure public safety. No one disputes that the NTSB’s findings
   can have a meaningful impact on the companies, and that the companies
   therefore have a genuine interest in the content of the agency’s findings.
          Finally, I do not question the sincerity of the NTSB when it says it
   designates certain employees of regulated companies to serve the public
   interest, in a kind of secondment to the agency—and not to further the
   private interest of their employers. I acknowledge the various steps the
   agency takes to insulate itself from being captured by industry interests as a
   result of its investigatory methods. I agree with the majority that these party
   representatives may be bound by all manner of regulatory strictures.
          But that just proves my point: Those regulations and restrictions are
   necessary precisely because these employees remain on the payroll of the
   regulated companies and expect to return to their employers when their
   secondments are completed. So they obviously have an interest in the
   agency’s work. It would be pure fiction for a government agency like the
   NTSB to expect these designated private employees to ignore their sense of
   loyalty and duty to their employers. To the contrary, that’s why the agency
   needs regulations to try to mitigate the impact of the employees’ contrary
   interests. But of course, those regulations don’t actually eliminate those
   interests. Because they can’t—nothing can change the fact that the
   employees work for interested companies. And nothing in FOIA directs
   courts to pretend otherwise.
          What’s more, as the NTSB acknowledges, company experts are
   seconded to the agency, not to work on safety issues generally, but to work on




                                         20
Case: 20-30033      Document: 00515904508            Page: 21    Date Filed: 06/17/2021




                                      No. 20-30033


   safety incidents specifically involving their companies.          Indeed, that’s
   precisely why the NTSB wants their expertise—they are chosen for the very
   reason that they work for companies involved in the safety incidents the
   agency is investigating.
          To be sure, the NTSB may well have a strong argument that
   designated experts employed by interested companies like Eurocopter and
   Turbomeca should be exempt from FOIA. The agency may be right that such
   an exemption would help maximize the quantity and quality of the
   information available to the agency about a safety incident like the tragic
   helicopter crash at issue in this appeal.
          But that is a policy decision for Congress to make, not this court.
   Under the plain text of Exemption 5, I see no basis for extending the
   consultant corollary to the interested regulated entities who participate in an
   NTSB investigation. Nor am I aware of any judicial decision that would
   warrant such an extension here.
                                         ***
          Open government is a founding principle of our country. As James
   Madison, the father of our Constitution, once wrote, “a people who mean to
   be their own Governors, must arm themselves with the power which
   knowledge gives.” Letter from James Madison to W.T. Barry (Aug. 4, 1822),
   in THE JAMES MADISON PAPERS AT THE LIBRARY OF CONGRESS, 1723–1859:
   Series 1, General Correspondence. 2
          It was this spirit that gave rise to the adoption of FOIA on July 4, 1966.
   See Pub. L. No. 89-487, 80 Stat. 250 (1966). FOIA offers every American



          2
            This letter has been made available online by the Library of Congress. See
   http://hdl.loc.gov/loc.mss/mjm.20_0155_0159.




                                           21
Case: 20-30033     Document: 00515904508           Page: 22   Date Filed: 06/17/2021




                                    No. 20-30033


   one simple promise: the right to know what your government is doing. “[A]s
   Justice Brandeis said, sunlight is the best disinfectant.” 162 CONG. REC.
   S1495 (daily ed. Mar. 15, 2016) (statement of Sen. Cornyn during debate over
   2016 amendments to FOIA).
          Accordingly, the Supreme Court has repeatedly held that exemptions
   under FOIA are exclusive and must be narrowly construed. See, e.g., Dep’t
   of the Air Force v. Rose, 425 U.S. 352, 361 (1976); Vaughn v. Rosen, 484 F.2d
   820, 823 (D.C. Cir. 1973). “Consistent with the Act’s goal of broad
   disclosure, these exemptions have been consistently given a narrow
   compass.” U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 151 (1989).
   See also FBI v. Abramson, 456 U.S. 615, 630 (1982) (“FOIA exemptions are
   to be narrowly construed.”).
          Applying this established principle of interpretation to the plain
   meaning of “intra-agency” communications, I would hold that government
   communications with the employees of regulated parties fall squarely outside
   of Exemption 5, and therefore subject to the disclosure mandates of FOIA. I
   agree with the district court that Exemption 5 does not apply to the
   documents at issue in this appeal and would therefore affirm. The majority
   disagrees. Accordingly, I very respectfully dissent.




                                        22